Citation Nr: 1814504	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-29 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by no worse than Level IV hearing acuity in his right ear and Level I hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

VA regulations provide a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2017).  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  

A hearing examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test using the Maryland CNC test and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2017).  

Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2017).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA is not precluded from interpreting the graph data from a private audiology report that otherwise meets the requirements of an examination for hearing impairment for VA purposes and converting such information into numerical data.  Kelly v. Brown, 7 Vet. App. 471 (1995).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment."  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  The Court determined that the evidence cited in that case-difficulty understanding speech in noisy settings, embarrassment at having to ask others to repeat themselves, trouble locating the origins of sounds, inability to hear the television or to use the telephone-were not exceptional or unusual symptoms but simply manifestations of hearing loss and its resultant effect.  Id. at 371-72.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

The Veteran contends that his bilateral hearing loss is more severely disabling.  In statements and testimony in support of his claim he provided credible reports as to his difficulty hearing and understanding conversational speech and having problems with background noise.  

On VA authorized audiological evaluation in October 2011, pure tone thresholds, in decibels, were as follows:  in the right ear: 25 (1000 Hz.), 25 (2000 Hz.), 45 (3000 Hz.), and 70 (4000 Hz.); and in his left ear: 30 (1000 Hz.), 35 (2000 Hz.), 70 (3000 Hz.), and 65 (4000 Hz.).  Averages for VA ratings purposes were 41.25 in right ear and 55 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The diagnoses included normal to severe bilateral sensorineural hearing loss.  It was noted that the Veteran reported he had difficulty hearing.

At the time of his personal hearing, the Veteran submitted a private audiological evaluation, which he waived AOJ consideration.  Dated in November 2017, pure tone thresholds, in decibels, converted from graphic form were as follows:  in the right ear:  35 (1000 Hz.), 50 (2000 Hz.), 80 (3000 Hz.), and 90 (4000 Hz.); and in his left ear: 35 (1000 Hz.), 25 (2000 Hz.), 55 (3000 Hz.), and 70 (4000 Hz.).  Averages for VA ratings purposes are 63.75 in right ear and 46.25 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 96 percent in the left ear.  The diagnoses included normal sloping to profound sensorineural hearing loss in the right ear and normal sloping to severe sensorineural hearing loss in the left ear.  The examiner noted the Veteran reported he had difficulty communicating in situations where background noise was present.

Based upon the evidence of record, the Veteran's service-connected bilateral hearing loss is found to be manifested by no worse than Level IV hearing acuity in the right ear and Level I hearing acuity in the left ear (which warrant a 0 percent rating).  The November 2017 private examination findings are found to be persuasive and are shown to have been based upon the requisite testing criteria.  The Veteran's statements as to increased hearing difficulty since his October 2011 VA examination are credible.  However, there is no indication of an exceptional hearing loss and the criteria for a compensable rating are not met.

The audiometric testing of record is shown to have adequately evaluated the Veteran's hearing ability consistent with VA regulations.  It is clearly contemplated that the Veteran's service-connected hearing loss disability results in some degree of communication impairment.  The reported puretone and speech discrimination scores are found to be valid.  Based upon the evidence of record, the Veteran's hearing loss disability is found to be not more severe than indicated by the present rating under the conditions of daily life.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board further finds that extraschedular rating consideration was not raised in this case and that the evidence does not present any exceptional or unusual circumstances.  See Doucette, 28 Vet. App. 366 (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  There is no indication of any symptoms attributable to the service-connected disability other than difficulty understanding speech which is contemplated by the schedular rating criteria.  No further action as to this matter is required.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


